  Case 19-08280      Doc 27   Filed 06/06/19 Entered 06/07/19 09:37:02            Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:     19-08280
Kurt S. Mathiasson and Esperanza M         )
Mathiasson                                 )               Chapter: 13
                                           )
                                                           Honorable Timothy Barnes
                                           )
                                           )
              Debtor(s)                    )

                                      Order Confirming Plan

       The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 2, having been found by
the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
CONFIRMED.




                                                        Enter:


                                                                 Timothy A. Barnes
Dated: June 06, 2019                                             United States Bankruptcy Judge
